PER CURIAM.
Piccarelli contests his conviction before Judge Levet, sitting without a jury, of having sent admittedly obscene photographs by express from New York to one Cohen, proprietor of a gift shop in Columbus, Ohio. The shipment was made at the behest of one Shankman, a traveling salesman of novelties; and both Shankman and Cohen testified for the prosecution and pleaded guilty to charges arising from it. Piccarelli’s only claim is that the evidence is insufficient to connect him with the shipment; and upon taking the stand, he denied all connection with it. But the evidence adduced by the prosecution, notably Shank-man’s testimony of having placed the order and received express receipts, together with various items of circumstantial proof, completely justified Judge Levet in not crediting Piccarelli’s denials. And claimed discrepancies in the testimony as to date were of quite minor nature. The conviction was thoroughly justified and is affirmed.